El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
En Torres Ortiz v. Plá, 123 D.P.R. 637 (1989), resolvimos que en Puerto Rico procede una acción de daños y perjui-cios bajo el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141, contra un médico que realiza una operación de esterilización de manera negligente y que, de prevalecer la parte demandante en dicha acción, procede que se le com-pense por ciertos daños relacionados con las intervenciones quirúrgicas y el embarazo. En aquella ocasión dejamos sin resolver si procedía compensarle, además, por los costos de manutención y de educación del recién nacido. Hoy nos toca resolver esta cuestión.
H — i
El 9 de octubre de 1991 Dominga Soto Cabral, su esposo Luis P. Castillo y la sociedad de gananciales integrada por ambos presentaron una demanda de daños y perjuicios por mala práctica de la medicina contra el Estado Libre Aso-ciado de Puerto Rico (en adelante E.L.A.) —en calidad de representante del Hospital Universitario del Centro Médi-co— el Recinto de Ciencias Médicas de la Universidad de Puerto Rico (en adelante U.P.R.) —en calidad de operado-res de la Clínica de Obstetricia y Ginecología del Hospital Universitario— y otros, cuyos nombres desconocían en ese *304momento. En ella los demandantes alegaron, en síntesis, que al acudir al Hospital Universitario para que Soto Cabral fuera atendida durante un parto contrataron para que, una vez ésta diera a luz, los demandados y/o sus em-pleados le hicieran una operación de esterilización me-diante “laparascopía”(1) que siete (7) meses después de que la operación fuera realizada la demandante había quedado embarazada, y que ello había ocurrido debido a la negli-gencia del personal médico que realizó la operación de esterilización. Alegaron, además, que la decisión de que Soto Cabral se sometiera a la operación de esterilización había sido tomada entre los esposos demandantes, en con-sideración de la edad de Soto Cabral (treinta y siete (37) años), la situación económica de ambos y “el deseo mutuo de no procrear más”.(2)
En cuanto a los daños sufridos, los demandantes alega-ron que el embarazo “no deseado” les había ocasionado pro-blemas y tensión en su relación conyugal; que tuvieron sentimientos de culpa, angustia y ansiedad, y que su situa-ción económica era precaria y no estaban en la posición de mantener otro hijo.(3) Como consecuencia, solicitaron una partida de $50,000 para cada uno por concepto de angus-tias mentales generales; una partida especial de $25,000 para Soto Cabral por el dolor, el sufrimiento y la angustia mental relacionados con el parto, y una partida de *305$100,000 para la sociedad de gananciales por “el costo que este nuevo hijo le ocasionará a sus padres”.
El 5 de noviembre de 1992 la U.P.R. solicitó la desesti-mación de la reclamación en su contra por el costo de ma-nutención del recién nacido. En esencia, le solicitó al tribunal que adoptara la norma que rige en la mayoría de las jurisdicciones norteamericanas de no conceder este tipo de indemnización por razones de política pública.(4) A su vez, *306el 16 de noviembre, el E.L.A. solicitó la desestimación de la misma reclamación e incorporó por referencia todos los ar-gumentos esbozados por la U.P.R. en su solicitud de sen-tencia sumaria.
Luego de que el tribunal de instancia les concediera va-rias prórrogas, los demandantes se opusieron a que se dic-tara sentencia sumaria por entender que existía una con-troversia de hechos.
El 8 de enero de 1993 la U.P.R. compareció para solici-tar que se aceptara su solicitud de sentencia sumaria como una hecha bajo la Regla 10.3 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y se dictara sentencia por las alegaciones. A los fines de que se resolviera la aludida controversia, la U.P.R., en su solicitud, estipuló como hechos ciertos que su personal médico le había realizado una operación de este-rilización a la demandante, que ésta no había resultado exitosa y que la demandante había procreado un hijo "no deseado”.
El 19 de enero de 1993 el tribunal de instancia deter-minó que no era “procedente conceder daños en casos como el presente por concepto de crianza y manutención del hijo”; desestimó la reclamación correspondiente a esa par-tida, y ordenó la continuación de los procedimientos relati-vos a las restantes reclamaciones.
*307El 2 de febrero de 1993 los demandantes solicitaron re-consideración del dictamen emitido y le informaron al Tribunal, por primera vez, que el 30 de octubre de 1991 la demandante había dado a luz un hijo y que el recién nacido había sido diagnosticado posteriormente con una condición congénita conocida como Amaurosis Congenita de Leber’s,(5) por lo que solicitaron una partida adicional de daños por los gastos especiales resultantes de esta condición. La solicitud fue denegada el 11 de febrero de 1993. Luego de que los demandantes presentaran una se-gunda moción de reconsideración, el 9 de marzo de 1993 el Tribunal a quo dictó la resolución siguiente:
A la moción de reconsideración, no ha lugar. Las razones de política pública [que] impiden la concesión de gastos de manu-tención están también presentes en el caso de un niño impedido. Los daños emocionales adicionales de los padres como resultado del impedimento constituyen una partida separada. Anejo IX, pág. 59.
No conformes con esta resolución, el 11 de mayo de 1993 los demandantes presentaron ante nos una solicitud de revisión. Acogimos el recurso presentado como certiorarii(6) mediante Resolución de 4 de junio de 1993 y lo remitimos al Tribunal de Apelaciones, Sección Norte, para su consideración. El 24 de agosto de 1993 el Tribunal de Ape-*308laciones revocó la resolución dictada en instancia y deter-minó que:
de probarse la negligencia de los demandados y la relación causal, éstos deberán compensar a los padres demandantes por los costos ordinarios y especiales que conllevará la manutención, crianza y educación del niño. La regla del beneficio no se apli-cará en este caso en cuanto a beneficios económicos, no obs-tante lo que pueda determinar el tribunal de primera instancia sobre los beneficios emocionales vis[-á-]vis los sufrimientos y angustias mentales.
Inconformes con esta determinación, la U.P.R. y el E.L.A. presentaron, oportunamente, ante nos sendas peti-ciones de certiorari. En sus recursos ambos demandados plantearon que:
Erró el Honorable Tribunal de Apelaciones al resolver que, probada la negligencia del médico que ha practicado una este-rilización fallida así como la relación causal, son daños compen-sables, entre otros:
(1) El costo de crianza o manutención del hijo cuya procrea-ción se intent[ó] evitar mediante la esterilización, y
(2) los gastos especiales relacionados a una condición congé-nita que padece el hijo, aun cuando esa condición no es un riesgo previsible del procedimiento de esterilización. Petición de certiorari, pág. 4.
El 10 de diciembre de 1993, por voto unánime, expedi-mos el auto solicitado para revisar la sentencia dictada por el Tribunal de Apelaciones, Sección Norte. Por presentar la misma controversia, consolidamos ambos recursos. Ha-biendo comparecido las partes, pasamos ahora a resolver.
1 — 1

La cuestión del daño

En Puerto Rico la responsabilidad civil por actos de mala práctica de la medicina, debidos a la impericia o negligencia de un facultativo, surge del Art. 1802 de nuestro Código Civil, supra. Véanse, además: Ortega et al. *309v. Pou et al., 135 D.P.R. 711 (1994); Santiago Otero v. Méndez, 135 D.P.R. 540 (1994); Torres Ortiz v. Plá, supra; Rodriguez Crespo v. Hernández, 121 D.P.R. 639 (1988); Medina Santiago v. Vélez, 120 D.P.R. 380 (1988). De igual manera, una entidad dedicada al servicio de la salud res-ponde por la negligencia o impericia de sus empleados bajo el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142. Es decir, que la prestación de los servicios médicos, sin la debida diligencia, puede generar la responsabilidad civil del mé-dico u hospital, en el supuesto de que la falta de diligencia imputada cause un daño. La norma que aplica a estos ca-sos es que, para que nazca la responsabilidad civil médica, el promovente de la acción tiene que establecer la ocurren-cia de un acto médico culposo o negligente, la producción de un daño real y la relación causal entre el acto médico y el daño sufrido.
En vista de que los aquí codemandados estipularon que actuaron con negligencia, para resolver la controversia que tenemos ante nos procede que determinemos, en primer lugar, si los demandantes han sufrido un daño real dentro del significado del Art. 1802, supra.
De lo contrario, no procedería la indemnización solicitada porque la acción que se insta al amparo de la responsabilidad civil médica, como cualquier otra que se inicie bajo el Art. 1802, supra, es de carácter estrictamente resarcitorio y existe únicamente si el acto negligente del demandado ocasionó un daño real. Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985). El acto negligente, por sí solo, no le confiere al demandante una causa de pedir; la “reparación del daño” existe únicamente como medida del daño sufrido y no del grado de descuido o negligencia del demandado. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 205-206 (1988).(7)
*310A. De ordinario, “nuestra jurisprudencia no distingue entre daños físicos, materiales o morales para efectos de resarcimiento” (García Pagán v. Shiley Caribbean, supra, págs. 205-206), puesto que hemos reconocido como “ Td]año’ todo aquel menoscabo material o moral que sufre una persona, ya sea en sus bienes vitales naturales, ya sea en su propiedad o en su patrimonio Ello, no obstante, antes de pasar al análisis de la controversia ante nos, cabe señalar que en relación con la responsabilidad civil médico-hospitalaria ya antes habíamos reconocido que, por la cuestión de los daños, algunos de estos casos “representan un reto especial para los jueces”. Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295, 297 (1988). Ello es así porque, aunque en casos de impericia médica se pueden reclamar todos los tipos de daños admitidos con carácter general para cualquier clase de responsabilidad civil, en estos casos adquieren particular pertinencia los daños corporales, ya que los servicios médicos tienen como objeto de su actividad el cuerpo humano, en los diversos aspectos que lo contempla el tratamiento médico-quirúrgico.
Por otro lado, los casos como el de marras, que surgen de una operación de esterilización, representan un reto para el proceso judicial, aún más intrincado que el de los casos ordinarios de mala práctica de la medicina. En los de esterilización, el objeto de la intervención del médico es el sistema reproductivo humano y el propósito de esa inter-vención no es, en la mayoría de los casos, de carácter tera-péutico o curativo, sino el de inhibir la capacidad reproduc-tiva del paciente, por voluntad propia. Por ello, estos casos inevitablemente implican criterios de alto contenido moral y sicológico, incluso fundamentales valores religiosos, que ocasionan complejas controversias, tales como el uso de las operaciones de esterilización como método contraceptivo, la reproducción humana, la planificación familiar, la adop-ción y las relaciones filiatorias.
*311Al enfrentarse a este tipo de acción por primera vez, en Torres Ortiz v. Plá, supra, este Tribunal determinó que no existían diferencias entre una acción entablada como resultado de la práctica negligente de una operación de esterilización y las demás acciones que comúnmente se instan por mala práctica de la medicina, que justificaran exigirle a los médicos que hacen estas operaciones un me-nor grado de cuidado que el requerido a los demás médicos cirujanos. Se dijo allí, que hubiese resultado indeseable inmunizar a estos profesionales de la responsabilidad de reparar el agravio causado por su negligencia. Por ello, en aquella ocasión, se confirmó la concesión de daños hecha por el foro sentenciador y se resolvió que éste había actuado correctamente al conceder indemnización por los daños relacionados con la intervención médico-quirúrgica negligente, con la segunda operación de esterilización que fue necesaria para corregir los defectos de la primera y con el parto, incluyendo los gastos médicos y hospitalarios, los múltiples sufrimientos físicos y angustias mentales de los demandantes ocasionados por las referidas intervenciones médico-quirúrgicas y por el inesperado embarazo de la paciente, y los ingresos dejados de percibir durante el tiempo en que ésta no pudo trabajar. Nada de lo que resolveremos aquí altera lo establecido en Torres Ortiz v. Plá, supra.
Pasemos ahora a determinar si en el caso ante nos existe un daño indemnizable.
B. Los demandantes alegan que habrán de sufrir un daño patrimonial equivalente a los costos de mantener y educar al hijo nacido posteriormente a la operación de esterilización. Alegan que su intención de evitar el naci-miento de este hijo fue frustrada por la negligencia de los demandados y que, por lo tanto, los demandados deben indemnizarle por los gastos en que incurrirán para educar, alimentar y criar a su hijo mientras éste sea menor de edad y por los gastos especiales relacionados con la incapa-cidad del niño producto de su condición congénita.
*312En Torres Ortiz v. Plá, supra, el tribunal de instancia concedió únicamente aquellos daños morales y patrimoniales que estaban relacionados con el embarazo, el parto y las operaciones de esterilización. Los demandantes en el caso ante nos ahora también solicitan indemnización por el costo de mantener y educar a su hijo. Esta reclamación no está relacionada directamente con las intervenciones médico-quirúrgicas, sino propiamente con el deber de sostener y criar al niño, que surge primordialmente de la responsabilidad jurídica y moral que tienen en nuestra sociedad todos los padres en relación con sus hijos. La reclamación que ostentan los demandantes hoy es, pues, cualitativamente distinta de las reclamaciones que hemos tenido ante nos anteriormente.
Aunque en nuestra jurisprudencia no se ha formulado una definición integral de “daño”, capaz de abarcar la diversidad de matices que dicho concepto tiene, connotados en numerosas decisiones judiciales, es claro que para que ocurra un daño real indemnizable bajo el Art. 1802, supra, tienen que concurrir tres (3) elementos esenciales. Dos (2) de ellos, que están relacionados propiamente con el daño en sí, son: (1) que el daño ha de causar una lesión, pérdida o menoscabo, y (2) que éste ha de recaer sobre bienes o intereses jurídicos de una persona. El tercero es que el daño ha de ser resarcible de alguna forma. J. Santos Briz, La responsabilidad civil, 6ta ed., Madrid, Ed. Montecorvo, 1991.
En el caso ante nos no concurren los aludidos elementos que son necesarios para que se configure un daño indemnizable. Ello surge de modo patente al ponderar cuál es la verdadera naturaleza del “daño” reclamado por los demandantes. Estos aducen que el daño por el cual solici-tan indemnización no es el nacimiento o la existencia del hijo en sí, sino el menoscabo patrimonial que sufrirá su familia a consecuencia de la carga económica que conlleva-*313ría la crianza de éste. Esta distinción es insostenible y apa-reja, además, una seria distorsión de los fundamentales valores jurídicos pertinentes.
Dentro de nuestro ordenamiento jurídico, para poder designar como “daño compensable” la responsabilidad de los padres de mantener y criar a un hijo suyo, tendríamos que caracterizar la vida del niño desde que nace y mientras dependa de sus padres como un daño en sí. Tal caracterización sería inevitable porque aunque la obligación que* tienen los padres de alimentar a los hijos es exigible por imperativo del vínculo familiar existente entre ellos, dicha obligación tiene su fundamento radical en el derecho de los hijos a la vida. Véanse: Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61 (1987); Martínez Rivera v. Rivera Hernández, 116 D.P.R. 164, 168 (1985); Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981). Es porque el hijo tiene derecho al desarrollo de su vida, según sus facultades, que sus padres tienen la obligación moral y jurídica de procurarle los medios necesarios para su manutención. Son éstas concomitantes inseparables del esquema jurídico sobre las personas. No se podría concebir la obligación familiar de alimentar como una “carga económica” o como un “daño compensable” sin reducir igualmente el derecho al pleno desarrollo de la vida del hijo a tales categorías.
En ocasiones anteriores nos hemos visto obligados a realizar la angustiosa tarea de dilucidar la procedencia de daños en virtud de razonamientos dirigidos a evaluar la vida de un hijo en términos monetarios. Así, pues, en nuestra jurisprudencia se le ha reconocido una causa de acción, bajo el Art. 1802, supra, a los padres de un hijo cuya muerte haya sido causada por un acto culposo o negligente de un tercero. Véanse: Zeno Molina v. Vázquez Rosario, 106 D.P.R. 324 (1977); Travieso v. Del Toro y Travieso, Int, 74 D.P.R. 1009 (1953); Orta v. P.R. Railway, L. *314& P. Co., 36 D.P.R. 743 (1927).(8) Por otro lado, en ocasión del nacimiento de un hijo, hemos aprobado la indemniza-ción de daños prenatales resultantes del acto negligente de un médico. Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987); Rodríguez v. A.A.A., 98 D.P.R. 872 (1970).
Pero, nótese, que estas decisiones han estado funda-mentadas, en gran medida, en la idea de que dentro de la jerarquía de valores que informa a nuestro ordenamiento sociojurídico, la vida humana es el valor más importante sobre el cual descansan todos los demás derechos y deberes de nuestros ciudadanos y sin el cual todos ellos resultarían baldíos. La pérdida de la vida humana, o el daño a ésta, son resarcibles, pues, como la pérdida o lesión del bien ju-rídico más importante.
Resolver ahora que el derecho de un hijo al pleno desarrollo de su vida puede constituir un “daño” para los padres, no sólo le impondría a nuestro sistema judicial la tarea denigrante de evaluar el valor inconmesurable de una vida humana de acuerdo con la carga económica que pueda representar para los padres sino que, además, requeriría predicar la acción en cuestión, irónicamente, en la existencia misma de la vida humana, en la tenencia del bien jurídico de mayor importancia en nuestro ordenamiento y no, como lo hemos hecho tradicionalmente, en actos que causan su pérdida o lesión. No creemos que haya cabida para ello dentro del esquema del Art. 1802 del Código Civil, supra. En términos jurídicos, pues, los demandantes en el caso de marras no pueden alegar que hayan sufrido un daño indemnizable.
No ignoramos que para la mayoría de las fa-*315milias puertorriqueñas su situación económica frecuente-mente es fuente de intensa ansiedad, arduo trabajo e innu-merables sinsabores. Precisamente, es por el gran sacrificio que conlleva la paternidad que nuestro ordena-miento jurídico, fuera de ciertas excepciones dirigidas a asegurar el bienestar del menor, le confiere a los padres determinados derechos y prerrogativas respecto a la crianza y trato de sus hijos que no tienen comparación con ninguna otra de las relaciones humanas reguladas jurídicamente. Los hijos se consideran la extensión del padre y la madre; forman parte de su patrimonio moral. La familia siempre ha tenido y continuará teniendo, sin im-portar los avances tecnológicos que puedan surgir en el área de la medicina reproductiva, la responsabilidad por la creación, formación y conservación de la vida humana .de los hijos —gesta sin par en la capacidad creadora del ser humano." Si tratásemos esa responsabilidad como un daño, irremediablemente le estaríamos restando valor a la vida humana que resulte de ella. Si la configuramos como un evento dañoso o uno que tenga el potencial de generar da-ños compensables, atestaríamos un golpe detrimental al fundamental conjunto de valores que encarna nuestro sis-tema jurídico. Sencillamente, no podemos considerar el de-recho de un niño a vivir y desarrollarse como “daños compensables”.(9)
*316HH hH HH

La cuestión de la causalidad

Para que exista responsabilidad civil médicohospitalaria, además de negligencia y de un daño iñdemnizable, debe existir causalidad; es decir, la parte demandante tiene que probar que la conducta del facultativo fue el factor que con mayor probabilidad ocasionó el daño y establecer la relación de causa y efecto entre ambos. Ramos, Escobales v. García, González, 134 D.P.R. 969 (1993), Castro Ortiz v. Mun. de Carolina, 134 D.P.R. 783 (1994); Torres Ortiz v. Plá, supra; Rodríguez Crespo v. Hernández, supra.
Aunque en el caso de marras resolvemos que los deman-dantes no han sufrido un daño indemnizable, y por lo tanto no cumplen con uno de los elementos esenciales del citado Art. 1802 del Código Civil, es menester que nos pronuncie-mos sobre la cuestión de la relación causal ahora, porque la reclamación de los demandantes estuvo claramente funda-mentada en una visión errada de este concepto y del al-*317canee de nuestra decisión en el caso de Torres Ortiz v. Plá, supra.(10)
En Puerto Rico rige la doctrina de causalidad adecuada. Conforme a ella, no es “causa” toda condición sin la cual no se hubiese producido el resultado, sino aquella que según la experiencia general ordinariamente lo produce. Negrón García v. Noriega Ortiz, 117 D.P.R. 570 (1986); Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982); Soc. de Gananciales v. Jerónimo Corp., 103 D.P.R. 127 (1974). Para establecer la relación causal necesaria no es suficiente que un hecho aparente ser condición de un evento, si éste regularmente no trae aparejado ese resultado. Ortiz Torres v. K & A Developers, Inc., 136 D.P.R. 192 (1994); Rivera Jiménez v. Garrido & Co., Inc., 134 D.P.R. 840 (1993). Esta normativa ha sido fundamentalmente desarrollada con el propósito de limitar la responsabilidad civil a aquellos casos en que la ocurrencia de un hecho dañoso sea imputable moralmente a su alegado autor, porque éste era una consecuencia previsible o voluntaria del acto negligente. Nada de lo que dijimos en Torres Ortiz v. Plá, supra, alteró esta norma. Para que exista la responsabilidad civil del médico u hospital en el caso de marras no basta con que los demandantes prueben la ocurrencia del acto médico negligente, sino que tienen que demostrar que existe una razón suficiente para que la carga económica de mantener al hijo nacido posteriormente sea concretamente imputable a ese acto negligente en particular. Debe existir un vínculo jurídico tal que legitime que el alegado daño sea atribuible al médico y su patrimonio. Véanse: J. Fernández Costales, La responsabilidad civil médica y hospitalaria, Madrid, Ed. Edilex, *3181987; J. Ortiz López, Los médicos y la responsabilidad civil, Madrid, Ed. Montecorvo, 1985.
Desde el punto de vista conceptual, la cuestión de la causalidad es un problema esencialmente de imputabilidad. Para que exista causalidad, el daño ha de existir en razón de la conducta del demandado; es decir, tiene que ser concretamente atribuible a la acción o conducta humana imputada. Al respecto, nos dice Santos Briz que la cuestión de la causa adecuada está "en determinar si la conducta del individuo es generalmente apropiada para producir un resultado de la clase dada”. Santos Briz, op. cit., pág. 239. Por lo que, aun cuando concurran varias causas, no puede considerarse aisladamente la mera sucesión de acontecimientos, sino que hay que tener en cuenta qué causa es la decisiva, que por sus circunstancias ocasiona el daño, y justifica que se le impute el mismo a alguien en particular. Véanse: Cárdenas Maxán v. Rodríguez Rodríguez, 125 D.P.R. 702 (1990); Valle v. American Inter. Ins. Co., 108 D.P.R. 692, 697 (1979); Santos Briz, op.cit. La causa tiene que ser directa o indirectamente “productora” del evento dañoso. Toro Lugo v. Ortiz Martínez, 113 D.P.R. 56, 57 (1982).
En el caso ante nos, la actividad médica en cuestión —la operación de esterilización— tenía el propósito de hacer infecunda a la demandante Dominga Soto Cabral. La negligencia del médico causó que el tratamiento no fuese efectivo, por lo que el médico, pudiendo haber evitado sustancialmente la posibilidad de concepción de la demandante, por su negligencia, no lo hizo. ¿Quiere ello decir que dicha negligencia fue también la causa no sólo del nacimiento del hijo sino, más importante aún, de su posterior desarrollo como ser humano? Nótese que la reclamación que hace la parte demandante es por los costos de manutención y crianza del hijo, por lo que debemos indagar si puede concluirse jurídicamente que tales costos específicos fueron causados por la impericia médica, conforme las re-*319feridas normas y conceptos sobre causalidad adecuada.(11) Lo que propiamente nos incumbe, pues, es la cuestión de si puede imputársele a la negligencia- del médico en este caso la necesidad de alimentar y educar al menor, por haber sido esa necesidad producto de dicha negligencia. Respecto a esta cuestión, resolvemos que ello no es de modo alguno atribuible causalmente a la referida impericia médica. Re-*320solvemos así por razón del hecho innegable de que, después de nacido el hijo, aunque éste no había sido deseado, los padres decidieron quedarse con él. La determinación de los padres de mantener al hijo en su compañía y de criarlo es obviamente la causa adecuada de los costos que han de incurrir para su alimentación y educación. Fue esa deter-minación de los padres de retener la custodia y ejercer su patria potestad sobre el menor lo que dio lugar a que éstos tuviesen que encarar la necesidad de costear los gastos de manutención y crianza del hijo, puesto que, como discuti-remos posteriormente, la responsabilidad económica por las necesidades de los hijos es uno de los deberes que im-pone la patria potestad, inseparable de los demás. No puede ejercerse lo uno sin hacerse responsable por lo otro. Fue la propia decisión de los padres, pues, la que clara-mente ocasionó lo que ellos aquí alegan ser un “daño” indemnizable.
Esta determinación que hacemos sobre la falta de nexo causal es cónsona con lo que se ha resuelto en varias de las jurisdicciones estatales que han tratado este tema. En dichas jurisdicciones se ha decidido que aun de existir una relación causal entre la negligencia del médico y el mante-nimiento del hijo, ésta es demasiado remota. Se estima que la causa de los costos de manutención del recién nacido no es la negligencia del médico, sino el hecho de que los padres, en la etapa posterior al parto, decidieron criar al niño, en lugar de darlo en adopción. Dicha doctrina está fundamentada en la noción de que los padres pierden el derecho de solicitar indemnización por los costos de manu-tención y crianza del hijo por no escoger la alternativa de la adopción, que implícitamente les ofreció el Estado para beneficio del menor y la cual no conllevaba la carga econó-mica que los padres alegadamente deseaban evitar. Esta noción también ha servido de fundamento para que en la mayoría de estas jurisdicciones se haya resuelto, como *321cuestión de derecho, que existe una presunción irrebatible de que los sentimientos de afecto de los padres hacia la criatura, junto con los importantes beneficios intangibles resultantes de la vida humana y de la relación paterno-filial, sobrepasan la carga económica que apareja la crianza de un hijo y que, es por ello, que los padres deciden mantener al hijo en su compañía en lugar de darlo en adopción. Finalmente, en las jurisdicciones aludidas se considera que conceder indemnización por los costos de manutención representaría un enriquecimiento injusto para los padres, ya que recibirían todos los beneficios inhe-rentes a la relación filiatoria sin tener que incurrir en los gastos económicos que de ordinario ésta conlleva.(12) Véanse: Wilbur v. Kerr, 628 S.W.2d 568, 571 (1982); Flowers v. District of Columbia, 478 A.2d 1073, 1077 (1984); Fassoulas v. Ramey, 450 So. 2d 822 (1984); Cockrum v. Baumgartner, 447 N.E.2d 385 (1983); Girdley v. Coats, 825 S.W.2d 295, 297-298 (1992); O’Toole v. Greenberg, 477 N.E.2d 445, 448 (1985).
*322HH <

Consideraciones de orden público

A. La controversia que tenemos ante nos hoy debe con-siderarse también a la luz del alto interés que tiene el Es-tado en preservar la estabilidad y la integridad de la fami-lia, y de otros importantes valores protegidos por la política pública del país sobre el particular que forman parte integral de nuestro ordenamiento jurídico.
En Puerto Rico la integridad de la familia, la institución de la patria potestad y las buenas relaciones filiatorias gozan todas de la más alta protección jurídica. En la jurisprudencia reciente de este Tribunal abundan ejemplos, de las diferentes manifestaciones de esta política estatal. Véanse: Pueblo en interés menores R.P.S. et al., 134 D.P.R. 123 (1993); Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991); Almodóvar v. Méndez Román, 125 D.P.R. 218 (1990); García v. Acevedo, 123 D.P.R. 624 (1989). Por otro lado, en materia de daños, de modo excepcional, reiteradamente hemos rehusado aplicar el citado Art. 1802 del Código Civil cuando se han entablado acciones que atentarían contra esta política pública. Romero Soto v. Morales Laboy, 134 D.P.R. 734 (1993); Martínez v. McDougal, 133 D.P.R. 228 (1993); Guerra v. Ortiz, 71 D.P.R. 613 (1950). Véanse, además: Drahus v. Nationwide Mutual Ins. Co., 104 D.P.R. 60 (1975); Fournier v. Fournier, 78 D.P.R. 430 (1955). El deber que le impone a los padres el Art. 153 del Código Civil, 31 L.P.R.A. see. 601, de alimentar, educar y criar a sus hijos, es parte esencial de la aludida política pública. Ese deber, concomitante inseparable de la patria potestad que tienen los padres sobre los hijos, es una consecuencia inherente a la condición de ser padre o madre y existe con todos sus efectos patrimoniales, jurídicos y morales, desde el momento en que nace el hijo, irrespectivo de las circunstancias de su nacimiento.
*323En la doctrina civilista moderna, de la cual proviene nuestro Derecho en materia de familia, las figuras del padre y de la madre se conciben no como las de dueño o señor de los hijos, sino más bien como las de un amoroso protector. Este concepto de los padres está fundamentado en el principio de que, para que nuestra sociedad pueda permanecer en armonía con las leyes naturales, los padres están obligados
a sacrificarse por sus hijos, a procurar su felicidad, a cuidar de su educación, de su desarrollo moral, intelectual y físico, y a prepararlos, en suma, para asumir las eventualidades y res-ponsabilidades del porvenir, en el seno de la familia y en el campo más amplio de la sociedad. Llopart v. Mesorana, 49 D.P.R. 250, 254 (1935).
La prioridad que tienen estos deberes por encima de los derechos que tienen los padres sobre la persona y los bienes de los hijos es lo que nos ha llevado a reiterar en repetidas ocasiones que la institución de la patria potestad en nuestro ordenamiento jurídico existe para beneficio del hijo y no para provecho del padre. Llopart v. Mesorana, supra, pág. 258. Es por ello que tradicionalmente hemos exigido que la patria potestad se ejerza integralmente y no como un conjunto de derechos y deberes individuales e independientes. Su ejercicio en conjunto es lo que promueve la paz y estabilidad en la familia. Así se ha señalado en la doctrina al definir las características esenciales de la patria potestad:
...en primer término, la de ser imprescriptible, porque el no uso o el abandono podrá imponer sanciones al padre pero no lo li-bera de sus funciones de padre con relación a los hijos; es, por otra parte, intransferible, porque el padre o la madre no pueden voluntariamente ceder esos deberes fundamentales de la vida familiar a nadie en virtud de ninguna razón; de igual manera es inalienable, porque a nadie se le puede traspasar por ningún concepto o motivo, ni por ningún interés; y, por último, es irre-nunciable [, excepto en aquellos casos de adopción dispuestos por ley para beneficio del menor]. (Énfasis suplido.) E. Menén-*324dez, Lecciones de Derecho de Familia, Río Piedras, Ed. Univer-sitaria, 1976, pág. 322.
La reclamación de los demandantes evidentemente no puede sostenerse a la luz de los fundamentales valores y concepciones jurídicas de la referida política pública. De permitirse la reclamación de los demandantes que tenemos ante nos, se menoscabaría la fundamental noción axioló-gica antes aludida de que la paternidad significa sacrifi-cios, y se debilitaría la integridad de la institución de la patria potestad y de su configuración como un conjunto inseparable, tanto de derechos como de obligaciones, que es inalienable, intransferible e irrenunciable.
Los demandantes alegan que su reclamación por los cos-tos de manutención del menor no equivale a una abdica-ción de sus responsabilidades en relación con el niño. Adu-cen que existe una diferencia esencial entre el contenido económico y el contenido moral de las responsabilidades impuestas por la patria potestad, y que el separarlos me-diante una acción litigiosa de daños no causaría detri-mento a la política del Estado de proteger la unidad familiar. Sugieren, además, que en aquellos casos en que el nacimiento de un hijo no haya podido ser evitado debido a la negligencia de un médico, la “justicia” exige que la carga económica que los padres intentaron evitar mediante la operación de esterilización sea transferida al médico o a la institución hospitalaria responsable, para que de esa ma-nera los padres puedan desempeñar adecuadamente su responsabilidad “moral” de mantener al niño en su compa-ñía, educarlo, instruirlo, alimentarlo y atenderlo. No tie-nen razón.
El componente económico de las responsabilidades inherentes a la patria potestad no puede separarse de los otros componentes sin atentar seriamente, a la vez, contra la legitimidad de esa patria potestad. El derecho que tienen los hijos a que sus padres le provean alimentos y demás necesidades esenciales para su educación y desa-*325rrollo lo establece directamente el ordenamiento jurídico, porque la sociedad lo ha reconocido como necesario para la paz e integridad de nuestra convivencia social. Este dere-cho está fundamentado en la esencial noción de que la carga económica que representa la crianza de un menor debe recaer primordialmente sobre aquellos con los cuales el menor comparta lazos familiares, ya sean biológicos o de afecto, y que el deber de alimentar a los hijos queda irre-vocablemente establecido una vez se establece el lazo filiatorio.
En ese sentido, las obligaciones legales de los padres en relación con sus hijos están revestidas del más alto interés público. Su adecuado cumplimiento es precisamente lo que fomenta que la familia pueda desarrollarse dentro de un ambiente estable. Proveer los bienes materiales necesarios para el crecimiento y desarrollo decoroso de los hijos es lo que sienta los fundamentos para unas relaciones filiatorias seguras y estables.(13) Por ello, el deber jurídico de alimentar a los hijos se considera una “primordial obligación cuyo cumplimiento debe exigirse con el mayor rigor” (Rodríguez Sanabria v. Soler Vargas, 135 D.P.R. 779 (1994); Negrón Rivera y Bonilla, Ex parte, supra; Martínez Rivera v. Rivera Hernández, supra); al extremo de que el incumplimiento con esos deberes sujeta a los padres a acciones criminales (Arts. 158, 160 y 164 del Código Penal, 33 L.P.R.A. sees. 4241, 4242 y 4247, respectivamente; Arts. 118, 119 y 125 del Código Civil, 31 L.P.R.A. sees. 466, 481 y 504, respectivamente; Calo Morales v. Cartagena Calo, supra, pág. 118. En el caso de marras, los demandantes pretenden que esa obligación sea cumplida por el mé-*326dico demandado, quien no guarda relación alguna con el menor, en virtud de una alegada relación causal entre la negligencia médica y los costos de la crianza del niño. No es difícil concebir cómo quedaría entonces la autoridad moral de los padres respecto a este hijo. Los intentos de los padres por modelar la conducta del menor, sus esfuerzos por darle dirección y sentido a su vida temprana, por acon-sejarle y aun disciplinarle cuando sea menester, estarán siempre lastrados sicológica e intelectualmente por el he-cho debilitante de que quien mantiene al hijo, quien le pro-cura sus alimentos con el sudor de su frente, no son los padres, sino un extraño.
Es, además, eje central de nuestro ordenamiento jurídico en materia de familia, que sean los padres los que tengan y cumplan primordialmente la obligación de pro-veer a sus hijos las necesidades esenciales a su crianza, sea el hijo deseado o no. Véanse: Almodóvar v. Méndez Román, supra; Ocasio v. Díaz, 88 D.P.R. 676 (1963). Este principio debe aplicar aquí con igual fuerza porque, sin importar la negligencia de los demandados en la cirugía de esterilización, el menor seguirá siendo hijo suyo, nunca del médico. Por ello, la responsabilidad jurídica y moral de mantener al hijo tiene que seguir siendo de los padres, no de éste. Es por ello también que debemos evitar, en lo posible, que los padres utilicen un procedimiento litigioso para obligar a un tercero a satisfacer los costos de crianza de su hijo. De lo contrario se crearía una figura anómala de “padre ausente” por la cual el médico sería responsable del costo total de la crianza del menor, mientras que los padres biológicos retendrían al niño en su compañía. Ello tendría un efecto devastadoramente desestabilizador para las familias puertorriqueñas, menoscabaría la autonomía y la autoridad de los padres en la crianza de sus hijos y podría denigrar las figuras del padre y la madre en nuestra sociedad.
Manresa ha explicado que mantener a los hijos *327en su compañía “es un derecho que corresponde a los padres para cumplir con acierto [sus] obligaciones” de ali-mentarlo, criarlo y educarlo. Manresa, citado en Llopart v. Mesorana, supra, pág. 259.(14) En efecto, nuestro Código Civil y nuestra jurisprudencia establecen que el manteni-miento y el cuidado de los hijos son el deber primordial de los padres y su compañía es la manera de asegurar su cum-plimiento adecuado. Todo ello revela que la responsabili-dad económica de mantener a los hijos es incuestionable-mente una parte esencial e integral de las responsabil-idades jurídicas de los padres. Es intransmisible e indele-gable. No debe ser exigido a un tercero extraño, con el cual el menor en cuestión no comparte lazos familiares ni afectivos. A fin de cuentas, sólo a los padres, y al Estado en su ausencia o defecto, se les puede exigir el cumplimiento de todos los deberes que conlleva la patria potestad; y la responsabilidad económica es uno de los deberes de mayor importancia dentro de esta institución, inseparable de los demás.
B. En esta opinión hemos considerado cómo darle curso a la referida reclamación de los demandantes afecta o puede afectar la institución de la patria potestad y la estabilidad e integridad familiar. Debemos ahora aludir, aunque sea brevemente, a otra cuestión, íntimamente re-lacionada con la anterior: si la reclamación de los deman-dantes, fundamentada en que han sufrido un “daño” como resultado del nacimiento de un hijo “no deseado”, podría tener efectos detrimentales para la estabilidad emocional del menor.
No podemos predecir con completa certeza cómo afec-tará al menor en cuestión enterarse de que no es en reali-*328dad “dependiente” de sus padres, sino de una persona ex-traña a éste, que en un momento dado fue el médico de su madre. Pero no es difícil suponer que tendrá efectos detri-mentales sobre el menor. El conocer que los padres no lo deseaban y que éstos no se han hecho cargo de su manu-tención ha de ser doloroso para cualquier ser humano por-que marca de manera negativa su nacimiento y desarrollo, y cuestiona su condición esencial de existir. Desde esta perspectiva, la compensación económica que solicitan sus padres representaría para el menor sólo un beneficio pecu-niario parcial y pasajero, en detrimento de un beneficio mayor, como sería el establecimiento de una relación normal con sus padres.(15)
La acción que ostentan los demandantes, pues, podría tener el efecto de imponerle al referido menor una serie de obstáculos y retos emocionales adicionales a los que se presentan de ordinario en la vida de todo ser humano. Estamos jurídicamente compelidos a evitar que esto pase. Para cumplir con nuestra obligación de determinar, en casos limitados, lo que resultaría más beneficioso para un menor, tenemos que evitar, dentro de lo que sea posible, que existan situaciones jurídicas que puedan ponerle en una desventaja emocional en su desarrollo.
No es nuestra función dictaminar cuál es la manera correcta de querer o criar a los hijos. Sin embargo, tenemos la obligación jurídica de proteger el bienestar emocional del menor y exigir el cumplimiento de los deberes esenciales de los padres que, aunque sirven únicamente como criterio de lo mínimo necesario para asegurar una relación filial saludable, al menos asegura que los padres cumplan con las necesidades básicas de los hijos. Este Tribunal no puede obligar a ningún padre a dar un contenido específico a la relación que habrá de desarrollar con sus hijos, fuera de que ésta sea saludable, en beneficio del *329menor y acorde con la ley; pero tampoco puede permitir que se pongan trabas emocionales a las relaciones entre padres e hijos, como las que probablemente surgirían de una acción en daños como la entablada por los recurrentes.
V
En resumen, el derecho de un hijo al desarrollo de su vida y las indelegables obligaciones paternales que surgen de ello, no pueden ser considerados como daños compensables. Tampoco son imputables, como causalidad, al acto negligente de un médico que no realizó bien una operación de esterilización. Por lo tanto, en el caso de autos los demandantes no satisfacen dos de los requisitos esen-ciales de la acción de daños configurada en el Art. 1802 del Código Civil, supra. Su acción, además, atenta contra las más fundamentales políticas públicas en el campo del de-recho de familia. No erró el tribunal de instancia, pues, al desestimar la reclamación correspondiente a los costos de manutención del hijo nacido luego de una operación de esterilización.
VI
Nos queda por resolver qué efecto, si alguno, tiene sobre los pronunciamientos que hacemos hoy la condición congé-nita sufrida por el menor.
En su moción de reconsideración, los demandantes no alegaron que la condición congénita de ceguera parcial del niño guardara relación alguna con los actos negligentes imputables al médico u hospital. Alegaron únicamente que la condición congénita era un resultado del nacimiento y que, como tal, debía ser tomada en consideración al fijar la cuantía que procediera en daños.
En relación con los gastos especiales relativos a esta condición, los demandantes en ningún momento han ale-*330gado que exista una relación causal separada entre la con-dición congénita y el acto médico negligente, ya que la con-dición no fue causada por el acto médico culposo. Por lo tanto, no procede que se compense en este caso por los gastos especiales resultantes de esa condición.(16)
Por los fundamentos aquí expuestos, se dictará senten-cia para revocar la dictada por el Tribunal de Apelaciones, Sección Norte, el 24 de agosto de 1993.
El Juez Asociado Señor Rebollo López concurrió sin opi-nión escrita. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y disidente. La Juez Aso-ciada Señora Naveira de Rodón emitió una opinión disidente.

 Este tipo de operación fue la misma que se utilizó en el caso de Torres Ortiz v. Plá, 123 D.P.R. 637, 640 (1989), la cual describimos en aquella ocasión de la manera siguiente:
“En este proceso se inyecta bióxido de carbono u otro gas en el vientre, que ocasiona la distensión y separación de los órganos para ayudar a detectar los órganos reproductores. Se realiza una pequeña incisión abdominal a través de la cual se introduce el laparoscopio. Se ilumina el interior del abdomen y con una especie de garfios se agarran los tubos de falopio. Se colocan unos anillos, en este caso de silicon (fallope rings), que ligan y comprimen los tubos para evitar que pasen los óvulos. Luego de separar los tubos se sacan los instrumentos y el gas.”


 Al momento de que Soto Cabral se sometiera a la operación de esterilización, los demandantes teman tres (3) hijos.


 Alegaron, además, que la demandante no tenía ningún tipo de preparación profesional ni técnica y que el demandante trabajaba como pintor de residencias y recibía un salario irregular.


 Como señaláramos en Torres Ortiz v. Plá, supra, la mayoría de las jurisdic-ciones norteamericanas que han tratado este tema han adoptado la doctrina de com-pensación limitada bajo la cual no procede la compensación por los costos de crianza del niño.
Actualmente, treinta y siete (37) jurisdicciones norteamericañas han resuelto que procede una acción en daños como resultado de una operación de esterilización realizada de manera negligente. De éstas, veintinueve (29) prohíben la indemniza-ción por los costos de crianza del menor como cuestión de derecho, por razones de política pública. Véanse: Boone v. Mullendore, 416 So. 2d 718 (1982); Wilbur v. Kerr, 628 S.W.2d 568 (1982); Coleman v. Garrison, 349 A.2d 8 (1975); Flowers v. District of Columbia, 478 A.2d 1073 (1984); Fassoulas v. Ramey, 450 So. 2d 822 (1984); Fulton-Dekalb Hosp. Authority v. Graves, 314 S.E.2d 653 (1984); Cockrum v. Baumgartner, 447 N.E.2d 385, cert. denegado, 464 U.S. 846 (1983); Garrison v. Foy, 486 N.E.2d 5 (1985); Nanke v. Napier, 346 N.W.2d 520 (1984); Byrd v. Wesley Medical Center, 699 P.2d 459 (Kan. 1985); Schork v. Huber, 648 S.W.2d 861 (1983); Macomber v. Dillman, 505 A.2d 810 (1986); Rouse v. Wesley, 494 N.W.2d 7 (1992), ap. denegado, 503 N.W.2d 440 (1993); Girdley v. Coats, 825 S.W.2d 295 (1992) (en banc); Szekeres by Szekeres v. Robinson, 715 P.2d 1076 (Nev. 1986); Kingsbury v. Smith, 442 A.2d 1003 (1982); P. v. Portadin, 432 A.2d 556 (1981); O’Toole v. Greenberg, 477 N.E.2d 445 (1985); Jackson v. Bumgardner, 347 S.E.2d 743 (1986); Johnson v. University Hospital, 540 N.E.2d 1370 (1989); Goforth v. Porter Medical Associates, Inc., 755 P.2d 678 (Okl. 1988); Mason v. Western Pennsylvania Hosp., 453 A.2d 974 (1982); Smith v. Gore, 728 S.W.2d 738 (1987); Terrel v. Garcia, 496 S.W.2d 124 (Tex. Ct. App. 1973), cert. denegado, 415 U.S. 927 (1974); C.S. v. Nielson, 767 P.2d 504 (Utah 1988); Miller v. Johnson, 343 S.E.2d 301 (1986); McKernan v. Aasheim, 687 P.2d 850 (Wash. 1984); James G. v. Caserta, 332 S.E.2d 872 (1985); Beardsly v. Wierdsma, 650 P.2d 288 (Wyo. 1982).
En Torres Ortiz v. Plá, supra, pág. 647, dijimos que las razones principales dadas en estos estados para no conceder indemnización alguna por el costo de ma-nutención del niño han sido:
“...que se considera que los beneficios emocionales que el niño le provee a sus padres exceden la carga económica que conlleva su crianza y que por razones de política pública no puede decirse que sufren daños los padres por el nacimiento y la crianza de un niño. Otros fundamentos esbozados en la jurisprudencia para apoyar dicha postura son: se promueve la estabilidad emocional de la familia al evitarle al niño el trauma sicológico de no ser querido y haber sido criado con dinero de un tercero; se evitan reclamaciones fraudulentas, y estos daños son especulativos. Beardsley v. Wierdsma, supra.”
En sólo ocho (8) estados se ha permitido la compensación por los costos de manutención. Véanse: University of Ariz. v. Superior Court, 667 P.2d 1294 (Ariz. 1983); Custodio v. Bauer, 59 Cal.Rptr. 463 (1967); Ochs v. Borelli, 445 A.2d 883 (1982); Jones v. Malinowski, 473 A.2d 429 (Md. 1984); Burke v. Rivo, 551 N.E.2d 1 *306(1990); Sherlock v. Stillwater Clinic, 260 N.W.2d 169 (1977); Lovelace Medical Center v. Mendez, 805 P.2d 603 (N.M. 1991); Marciniak v. Lundborg, 450 N.W.2d 243 (1990). Sin embargo, en una de estas jurisdicciones (el estado de Minnesota) esta doctrina recientemente ha sido objeto de duras críticas en decisiones que aunque no han revocado expresamente la decisión de Sherlock v. Stillwater Clinic, supra, clara-mente han cuestionado si ésta puede continuar en vigor a partir de la adopción en 1984 de ciertas disposiciones estatutarias relacionadas a controversias como la del caso de marras. Véanse: Minn. Stat. see. 145.424; Jevning v. Cichos, 499 N.W.2d 515 (1993); Hickman v. Group Health Plan, Inc., 396 N.W.2d 10 (1986).
Véanse, además: L.A. Podewils, Traditional Tort Principles and Wrongful Conception Child-Rearing Damages, 73 (Núm. 3) B.U.L. Rev. 407 (1993); P.J. Peters, Jr., Rethinking Wrongful Life: Bridging the Boundary Between Tort and Family Law, 67 (Núm. 2) Tul. L. Rev. 397 (1992); N. Block, Wrongful Birth: The Avoidance of Consequences Doctrine in Mitigation of Damages, 53 (Núm. 5) Pordham L. Rev. 1107 (1985); Recoverability of Cost of Raising Normal, Healthy Child Bom As Result of Physician’s Negligence or Breach of Contract or Warranty, 89 A.L.R.4th 632 (1991); Medical Malpractice, and Measure and Element of Damages, in Connection with Sterilization or Birth Control Procedures, 27 A.L.R.3d 906 (1969).


 Los demandantes alegaron que ésta es una “condición genética que se ad-quiere a través de la madre que presenta atrofia del nervio oftálmico y degeneración de la retina con la consecuente pérdida de agudeza visual”. Alegaron, además, que comúnmente dicha condición no se puede corregir mediante operación; que dichos pacientes son considerados legalmente ciegos porque su agudeza visual es de 20/400, y que un niño que padece de esta condición tiene problemas en el desarrollo de sus destrezas sicomotoras por su incapacidad de percibir la luz, sombras y figuras, lo que podría ocasionar un grado de retardación en el menor.


 Los demandados presentaron una oposición a que expidiéramos el auto de revisión por entender que la sobcitud había sido presentada tardíamente y este Tribunal no tenía jurisdicción para entender en el asunto. No obstante lo alegado, to-mando en consideración la naturaleza novel de la controversia resuelta por el Tribunal a quo y la etapa de los procedimientos en instancia, entendimos que el dictamen debía haber sido considerado como una resolución interlocutoria y no una “sentencia sumaria parcial”, como erróneamente la tituló el tribunal. En vista de ello, y dada la importancia de la controversia, determinamos que existía justa causa para entender en el asunto. Por lo tanto, acogimos el recurso presentado como certiorari.


 Es por eso que en Puerto Rico no existen las figuras de daños nominales o daños punitivos cuando el demandante puede probar la existencia de una conducta culposa o negligente pero no puede probar que haya sufrido daño real alguno. Rivera v. Rossi, 64 D.P.R. 718, 721 (1945).


 En estos casos, incluso, hemos reconocido que procede la compensación a los padres por la pérdida de los beneficios inherentes a su relación con el hijo fallecido. Zeno Molina v. Vázquez Rosario, 106 D.P.R. 324 (1977); Travieso v. Railway, L. & P. Co., 36 D.P.R. 743 (1927). Más recientemente hemos aplicado la doctrina de “depen-dencia económica” para evitar la concesión de daños excesivamente especulativos. Rate v. U.S.A., 120 D.P.R. 566 (1988). Ello, no obstante, la doctrina aludida continúa en pleno vigor.


 Los demandantes plantearon en su alegato, además, que tenían un interés en emplear la aludida operación como método contraceptivo y de planificación familiar; que dicho interés estaba protegido por su derecho constitucional a la protección de su intimidad, y que resolver que no procede la indemnización solicitada sería inconstitucional porque establecería una norma que limitaría o menoscabaría el de-recho a la intimidad protegido por nuestra Constitución y la decisión del Tribunal Supremo federal en el caso de Roe v. Wade, 410 U.S. 113 (1973), adoptada en Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980).
Los demandados oportunamente se opusieron a estos planteamientos por enten-der que no se habían presentado propiamente ante los tribunales de instancia y de Apelaciones. Tienen razón. Ello, no obstante, puesto que esta controversia fue discu-tida en la sentencia dictada por el Tribunal de Apelaciones, cabe señalar que estos planteamientos son claramente inmeritorios.
En el caso de marras no existe ninguna controversia de la índole planteada por los demandantes, puesto que los daños reclamados por éstos surgen precisamente después del nacimiento de un hijo, etapa claramente posterior a la considerada en la *316decisión de Roe v. Wade, supra. No cabe hablar del derecho constitucionalmente protegido de utilizar métodos contraceptivos cuando el hijo que se deseaba evitar ya ha nacido.
Por otro lado, la acción que éstos han presentado es una ordinaria de daños y perjuicios por impericia médica. Sabido es que los derechos garantizados por la Cons-titución pueden invocarse, como regla general, frente a una acción ilícita del Gobierno, no de ciudadanos privados. Pueblo v. Rosario Igartúa, 129 D.P.R. 1055 (1992). Anteriormente hemos reconocido que una lesión al derecho de intimidad de un ciu-dadano, por parte de otro, puede dar lugar a una acción en daños y, en lo posible, hemos protegido su ejercicio libre de interferencias de terceros. Sin embargo, como los demandantes no han planteado ninguna violación al derecho a la intimidad de parte del médico negligente, para que exista una “norma inconstitucional”, como alegan los demandantes, tendría que existir una acción correspondiente del Estado que, de alguna forma, restrinja o limite ilegalmente un derecho de los ciudadanos. Conforme a la decisión del Tribunal Supremo federal en el caso de Roe v. Wade, supra, y su progenie, los demandantes, bajo ciertas circunstancias, tienen la libertad de someterse a este tipo de operación de esterilización. Sin embargo, ello no implica que el Estado garantice absolutamente la calidad de los servicios que reciba. Nada de lo que resolvemos hoy limita, de forma alguna, la opción que tienen los que interesen utilizar el aludido método contraceptivo y otros legalmente disponibles, conforme las normas y doctrinas sobre el particular establecidas por el Tribunal Supremo de Es-tados Unidos, que estamos obligados a seguir.


 En la moción de reconsideración presentada ante el tribunal de instancia los demandantes plantearon que no aplicaba la norma adoptada por la mayoría de las jurisdicciones estatales anunciada en Torres Ortiz v. Plá, supra, porque ésta sólo aplicaba a casos en que el hijo no deseado naciera saludable y no a bebés nacidos con defectos congénitos.


 Al menos en términos de inmediatez o proximidad, podría cuestionarse in-cluso si el propio nacimiento del hijo es en sí realmente atribuible a la negligencia médica de este caso. El nacimiento del hijo, propiamente hablando, fue el resultado del proceso natural de procreación que se originó por razón de las relaciones sexuales de sus padres. Por lo tanto, no fue la impericia médica la causa inmediata del naci-miento del niño. En ese sentido, este caso es diferente de otros de mala práctica de la medicina en que la intervención quirúrgica solicitada por el paciente tiene el propó-sito de interrumpir el proceso natural de una enfermedad, la cual el paciente ya padece al momento de solicitar la intervención médica. En tales casos, la negligencia del médico da lugar a responsabilidad civil por daños causados por la enfermedad si el facultativo en cuestión tenía la obligación de interrumpir el proceso natural de la enfermedad y no lo hizo o la empeoró, bien por omisión o por negligencia. En el caso de marras, por el contrario, el proceso natural que llevó al nacimiento comenzó con posterioridad a la intervención médica y fue iniciado por los actos de los demandan-tes, como resultado de las relaciones sexuales que ambos padres desearon sostener. Desde este punto de vista, la causa próxima o inmediata, sin la cual el nacimiento no hubiese sido posible fue, pues, el acto sexual entre los demandantes, no el acto ne-gligente del médico.
Sin embargo, no es menester resolver jurídicamente si el nacimiento del hijo en sí fue “causado” o no por la impericia médica en la operación de esterilización, ya que no es ese el asunto realmente ante nos, y hacerlo nos pondría, innecesariamente, en la espinosa y a veces estéril controversia sobre cuál es el concepto o la definición más correcta de causalidad y sobre la pertinencia de las teorías o doctrinas sobre “causa próxima”, “causa legal”, “causa eficiente”, “causa fáctica” y otras. Véase H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, San Juan, Pubs. J.T.S., 1986, Vol. II, págs. 663-729; J.A. Cuevas Segarra, La responsabilidad civil y el daño extracontractal en Puerto Rico, San Juan, Pubs. J.T.S., 1993, págs. 93-101. Como bien ha señalado Brau Del Toro, “tanto la doctrina de la causa próxima como la de causalidad adecuada están definidas por expresiones sumamente amplias, abar-cadoras y flexibles, y por ello, serán los tribunales que las apliquen quienes habrán de perfilarlas y darles contenido específico. En esa gestión ejercerán una influencia determinante valores mucho más importantes y fundamentales que unos criterios y factores técnico-jurídicos cuyo uso puede reconocerse en la aplicación de tales doctrinas. Entre dichos valores se cuentan el sentido de justicia, equidad; respeto a la dignidad del ser humano, libertad, democracia y sus instituciones. Distintas ju-risdicciones donde prevalezca la misma doctrina, ya de causa próxima ya de causa-lidad adecuada, pueden llegar a resultados relativamente distantes según la inter-pretación y la acotación de dichas doctrinas estén guiada[s] en diversa medida por los aludidos valores”. (Énfasis suprimido.) Brau Del Toro, op. cit., pág. 715.
Además, como ya hemos señalado, todo lo resuelto en Torres Ortiz v. Plá, supra, sigue vigente. No queremos, pues, resolver un asunto que pueda dar la impresión de que dejamos sin efecto la responsabilidad del médico negligente por los costos del parto indeseado.


 Es menester señalar que existen otros fundamentos que consolidan nuestra determinación de que no existe el elemento de causalidad en este caso. Así, pues, sería a la vez altamente especulativo e incongruente determinar judicialmente el alcance y la magnitud causal del alegado “daño”. Mucho más que lo que ocurre en otras situaciones donde también es incierto el alcance de lo causado —como la de lucro cesante— en este caso existen elementos aleatorios que hacen muy dudosa la tarea de predecir hasta donde llegan los daños. Las necesidades de un hijo a través de las distintas etapas de su crecimiento y desarrollo pueden variar substancial-mente por razón de muchos factores que no son conocidos ni anticipables al momento del nacimiento. No se trata únicamente de la cuestión de prever lo desconocido, sino, además, de la de imputar lo fortuito. Por ejemplo, si resultara que el niño tuviera particular talento intelectual, artístico o de otra índole, de modo que procediera darle educación especial, ¿sería ello atribuible causalmente al médico negligente? Si en cambio se tratase de un niño que resulta ser enfermizo, que requiere atención especial, ¿sería ello imputable a la impericia en cuestión? ¿Qué sucede si el menor fallece antes de lo anticipable? Estas y otras interrogantes que podrían levantarse ponen de manifiesto lo anómalo que es suponer que un médico que realiza una esterilización negligentemente es por ello causalmente responsable de la crianza del menor. Véanse: Boone v. Mullendore, supra, pág. 722; Coleman v. Garrison, supra, pág. 12.


 Al respecto, el Art. 3 de la Ley de Protección a Menores, Ley Núm. 75 de 28 de mayo de 1980 (8 L.P.R.A. see. 403), declara como política pública del Estado el
“...velar por que todos los menores de Puerto Rico tengan la oportunidad de lograr un óptimo desarrollo físico, mental, emocional y espiritual. Forma parte de esta política pública el reconocimiento de la autonomía paterna en la crianza de los hijos, ya que el hogar es el medio por excelencia para lograr el óptimo desarrollo de un niño.”


 También en Llopart v. Mesorana, 49 D.P.R. 250, 260 (1935), citamos a Nugent v. Powell, 20 L.R.A. 199, donde la Corte Suprema de Wyoming se expresó de la manera siguiente:
“[L]a ley ha impuesto al padre el deber de cuidar y mantener a su hijo menor de edad, y le ha dado (por tanto la custodia y dominio del mismo a ñn de que pueda en la mejor forma posible cumplir con estos deberes ...”


 Véase Martínez v. McDougal, 133 D.P.R. 228 (1993).


 Este no es un caso en que la condición sea resultado de la negligencia del médico durante el cuidado prenatal o el parto. En esos casos continúa en pleno vigor lo que resolvimos en Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1988). Tampoco es éste un caso en que la condición congénita haya sido una preexistente y el médico haya sido negligente en diagnosticarla o tratarla. No resolvemos hoy qué aplicaría en esos casos.